Citation Nr: 0530857	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  01-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
March 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision, and was remanded in 
June 2004.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran you if further action is required on his part.

In a July 2004 written statement, the veteran appeared to 
seek to reopen claims for service connection for hypertension 
and for a heart disability.  These matters have not been 
developed or certified for appeal and are not inextricably 
intertwined with the issue now before the Board.  Therefore, 
they are referred to the RO for appropriate action.


REMAND
   
The veteran recently submitted extensive medical treatment 
records in connection with his current appeal.  The Board 
sent a letter in September 2005 to advise him that he had the 
right to either waive RO consideration of this new evidence, 
or to have his appeal remanded to the RO for its initial 
review and consideration of these records.  See 38 C.F.R. § 
20.1304; see also 38 C.F.R. § 19.37(b).  In October 2005, the 
veteran indicated that he wanted the Board to remand his case 
in order to have the RO first review this new evidence in 
connection with his appeal.

Accordingly the Board REMANDS this claim for the following 
action:

Review all the medical treatment records 
associated with the claims file since the 
issuance of the supplemental statement of 
the case in April 2005 in the context of 
the veteran's claims for service 
connection for a respiratory disorder and 
diabetes mellitus.  If the benefits 
sought are not granted, furnish the 
veteran a supplemental statement of the 
case and afford him a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


